H. T. Kellogg, J.:
The defendant was convicted in the Children’s Court of Cortland county of a violation of subdivision 1 of section 483 of the Penal Law. That subdivision makes guilty of a misdemeanor any person who acts as follows: “ Wilfully causes or permits the life or limb of any child actually or apparently under the age of sixteen years to be endangered, or its health to be injured, or its morals to become depraved.” The facts proven by the prosecution were that the defendant lifted the skirt of a girl eleven years of age and placed his hand upon her private parts. That the “ morals ” of the child were caused to “ become depraved,” or that its life or limb was endangered, or that its health was injured, nowhere appeared. Therefore, it would seem that a violation of subdivision 1 of section 483 was not established. Subdivision 2 of the same section makes guilty of a misdemeanor any person who acts as follows: “ Wilfully causes or permits such child to be placed in such a situation or to engage in such an occupation that its life or limb is endangered, or its health is likely to be injured, or its morals likely to be impaired.” This subdivision more nearly describes the offense proven to have been committed, for it may be that the defendant placed the child “ in such a situation ” that its morals were “ likely to be impaired.” Waiving the point, however, that the defendant may not have been convicted under the appropriate subdivision, we think, nevertheless, that the Children’s Court was without jurisdiction to try the case against him.
Prior to November 8, 1921, section 18 of article 6 of the State Constitution read as follows: “ Inferior local courts of civil and criminal jurisdiction may be established by the Legislature, but no inferior local court hereafter created shall be a court of record *440The Legislature shall not hereafter confer upon any inferior or local court of its creation, any equity jurisdiction or any greater jurisdiction in other respects than is conferred upon County Courts by or under this article. Except as herein otherwise provided, all judicial officers shall be elected or appointed at such times and in such manner as the Legislature may direct.” There can be no doubt that under the section, as it then stood, the Legislature might have created inferior local courts, terming them Children’s Courts or Courts of Domestic Relations, and might have given them jurisdiction over offenses committed by or against children, as well as over matters otherwise affecting the welfare of children, provided only that the limitations of the Constitution, such as those relating to trials by jury and the bestowal of equitable powers, were observed.
An amendment to section 18 of article 6 of the Constitution was adopted by the electors of the State at a general election held on November 8, 1921. This amendment did not in terms repeal any provision of the section as previously existing. It introduced the phrase “ except as herein provided ” to precede and become a part of the 2d sentence of the section. Otherwise the wording of the section, except for additional provisions made, remained the same. The added provisions were these: “ The Legislature may establish Children’s Courts, and Courts of Domestic Relations, as separate courts, or as parts of existing courts or courts hereafter to be created, and may confer upon them such jurisdiction as may be necessary for the correction, protection, guardianship and disposition of delinquent, neglected or dependent minors, and for the punishment and correction of. adults responsible for or contributing to such delinquency, neglect or dependency, and to compel the support of a wife, child or poor relative by persons legally chargeable therewith who abandon or neglect to support any of them. In conferring such jurisdiction the Legislature shall provide that whenever a child is committed to an institution or is placed in the custody of any person by parole, placing out, adoption or guardianship, it shall be so committed or placed, when practicable, to an institution governed by persons, or in the custody of a person, of the same religious persuasion as the child. In the exercise of such jurisdiction such courts may hear and determine such causes, with or without a jury, except those involving a felony.” We find, therefore, that the Constitution in an identical section now makes (1) general provision for the establishment of inferior local courts with jurisdiction not exceeding that of County Courts; and (2) special provision for the establishment of Children’s Courts or Courts of Domestic Relations, with a jurisdiction particularly defined and *441restricted. Clearly the general provision cannot be employed to enlarge the powers granted by the special provision. The special provision in particular terms defines the jurisdiction which may be conferred upon Children’s Courts by the Legislature and in this respect it is exclusive. Jurisdiction which may be given is limited to matters affecting “ delinquent, neglected or dependent minors,” and to the “ punishment and correction of adults responsible for or contributing to such delinquency, neglect or dependency.” Legislation conferring jurisdiction in excess of that specified would to that extent be unconstitutional.
The Legislature of 1922, intending presumably to exercise the power conferred upon it by the constitutional amendment, passed legislation, known as the Children’s Court Act, providing for the establishment of Children’s Courts (Laws of 1922, chap. 547). Section 5 of that act contained the following: “Except as herein otherwise provided, the court shall have original jurisdiction to hear, try and determine all cases less than the grade of felony, which may arise against any parent or other adult responsible for or who contributes to the delinquency of or neglects any child; or who is charged with any act or omission in respect to any child, which act or omission is a violation of any State law or municipal ordinance.” By the final clause of this provision the Legislature attempted to confer upon the Children’s Courts, to be set up pursuant to its authority, jurisdiction to try offenses committed by adults against children irrespective of the relation of such ofiense to the “ delinquency, neglect or dependency ” of any child. In this respect the Legislature exceeded its constitutional powers. The offense charged against this defendant was an act in relation to a child who is not “ delinquent, neglected or dependent.” Therefore, although the legislation in question comprehends the offense charged, no jurisdiction was constitutionally conferred upon the Children’s Court of Cortland county to try and determine the offense. Consequently, the judgment of conviction appealed from cannot stand.
The judgment should be reversed and the defendant discharged.
All concur, Hinman, J., with an opinion.